— Appeal by the defendant from three judgments of the Supreme Court, Kings County (Lentol, J.), all rendered June 3, 1981, convicting him of (1) attempted murder in the second degree, robbery in the first degree, robbery in the second degree, assault in the second degree (three counts), and criminal possession of stolen property in the third degree pursuant to indictment No. 1082/80, upon a jury verdict, and robbery in the first degree, pursuant to indictment No. 1082/80, upon his plea of guilty, (2) criminal possession of a weapon in the third degree pursuant to indictment No. 986/80, upon his plea of guilty, and (3) robbery in the first degree, pursuant to indictment No. 1083/80, upon his plea of guilty, and imposing sentences.
Judgments affirmed.
The photographic array and corporeal lineup identification procedures employed at bar were not suggestive for any of the reasons now urged by the defendant. In any event, we find, as *773did the hearing court, that there was an independent basis supporting the complainants’ in-court identifications of the defendant (see, People v Adams, 53 NY2d 241, 250-251; People v Smalls, 112 AD2d 173). We further find that the court’s Sandoval ruling was not an abuse of discretion (see, People v Rahman, 46 NY2d 882; People v Sorge, 301 NY 198).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Gibbons, Thompson and Bracken, JJ., concur.